10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

CaSe 2218-CV-00377-.JLR DOCument 33 Filed 10/30/18 Page 1 01’4

Honorable J ames L. Robart

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

KEITH EMMANUEL; RICHARD
HOMCHICK; and CHARLES PETERS, as
individuals,

Plaintiffs,
v.

KING COUNTY, a municipal corporation and
responsible entity of the KING COUNTY
SHERIFF’S OFFICE and the KING COUNTY
PRO SEC UT]NG ATTORNEY’ S OFFICE;
CH`Y OF BELLEVUE, a municipal
corporation and responsible entity of the
BELLEVUE POLICE DEPARTMENT; JOHN
URQUHART, individually and in his official
capacity as King County Sheiriff; DANIEL
SATTERBERG, individually and in his
official capacity as King County Prosecutor;
STEVEN MYLETT, individually and in his
official capacity as Bellevue Police Chief; and
JOHN DOES l-lO,

Defendants.

 

 

 

 

STIPULATED l\/[OTION AND OR_DER REGARDING INITIAL

DISCLOSURES (No. 2:lS-cv-00377-ILR) ~ l

No. 2:18-cv-00377-JLR_

STIPULATED`MOTION AND [‘P'R€P@'SE'B]
ORDER REGARDING INITIAL
DISCLOSURES

NOTE ON l\/[OTION CALENDAR:

October 30, 2018

LAW OFFICES OF
MILLS MEYERS SWARTLING P.S.
1000 SEcoND AVENUE, 30TH FLooR
SEATTLE, WASHINGTON 98104
TELEPHONE (206) 382-1000
FACSIMILE (206) 386-7343

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

'Case 2:18-cv-00377-JLR Document 33 Filed 10/30/18 Page 2 014

STIPULATED MOTION

This case Was stayed until October 15, 2018, so the parties have not yet exchanged

initial disclosures Tlie parties jointly request that the deadline for exchanging initial

disclosures be set for November 15, 2018.

DATED: October 30, 2018

MILLS MEYERS SWARTLING P.S.
Co-Counsel for the City of Bellevue and
Chief Stephen Mylett

By: S/Geoffrev]\/[. Grz`ndelanci

Geoffrey 1\/1. Grindeland, WSBA No. 35798
Brett T. Maclntyre, WSBA No. 46572

Mills Meyers SWartling P.S.
1000 2nd Avenue, 30th Floor
Seattle, WA 98104
Telephone: (206) 382-1000
FaX: (206) 386-7343

E-rnail: ggrinde1and@millsmeyers.corn
brnacintyre@millsnieyers.com

BAILEY DUQUETTE, P.C.
Counsel for the Plaintiffs

By: s/Hozczifa Y. Cassubhaz`

Hozaifa Y. Cassubhai, WSBA No. 39512

Bailey Duquette, P.C.

500 Union Street, Suite 800
Seattle, WA 98101
Telephone: (206) 617-7029
Fax: (866) 233-5869

E-rnail: hozaifa@baileyduquette.corn

STIPULATED MOTION AND ORDER REGA_RDING INITIAL

DISCLOSURES (No. 2:18-cv-00377-JLR) - 2

CITY OF BELLEVUE

OFFICE OF THE CITY ATTORNEY
Lori M. Riordan, City Attorney
Co-Counsel for the City of Bellevue and
Chief Stephen Mylett

By:

s/Cherle. Zakrzewski

Cheryl A. Zakrzewski, WSBA No. 15906
City of Bellevue

450 - 110th Avenue NE

Bellevue, WA 98004

Telephone: (425) 452-6829

Fax: (425) 452-7256

E-rnail: czakrzewski@bellevuewa. gov

KlNG C()UNTY PROSECUTING
ATTORNEY’ S OFFICE
Counsel for King County Defendants

By:

s/David JW Hacketz‘

David JW Hackett, WSBA No. 21236
Kathleen Van Olst, WSBA NO. 21186
King County Prosecutor’s Oftice

900 King County Adrninistration Building
500 Fourth Avenue

Seattle, WA 98104

Telephone: (206) 296-0430

Fax: (206) 296-8819

E-mail: david.hackett@kingcounty. gov

kathy.vanolst@kingcounty. gov

LAW OFFICES OF
MILLS MEYERS SWARTLING P.S.
1000 SECOND AVENUE, 30TH FLooR
SEATrLE, WAsHINGToN 98104
TELEPHONE (206) 382-1000
FACSIMILE (206) 386-7343

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00377-JLR Document 33 Fi!ed 10/30/18 Page 3 of 4

ORDER

Based on the foregoing, the deadline for exchanging initial disclosures is Novernber

15, 2018.

IT IS SO ORDERED.

DATED; 30 Oa&.>\om dc\<l> ,20

 

\ ,®M

Honorable Jarn s L. Robart
United States D strict Judge

STlPU.LATED MOTION AND ORDER REGARDING INITLAL LAW OFFICES OF

DrsCLosUREs 0\16.2;18-6v-00377¢JLR)- 3 MILLS MEYERS SWARTLING P-S-
1000 SECoND AVENUE, 30111 FLooR
SEATTLE, WAsHiNGToN 98104
TELEPHONE (206) 382-1000
FACSIMILE (206) 386-7343

 

 

